DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicants submission and arguments dated 1/12/2021 has been acknowledged and entered.
Claims 1, 8-17, 19-21, 23-25, 27, and 29-30 are pending.
No claims have been amended. 
Claims 2-7, 18, 22, 26, and 28 have been canceled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-11, 13-17, 21, 23-25, 27, and 29-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-20, 22-25, and 27 of co-pending Application No. 16/327,210 and claims 1-23 and additional claim 9 of co-pending Application No 16/334,233 in view of Singh et al (US 2012/0282407 A1).  Co-pending Application Nos. 16/327,210 and 16/334,233 recite all the limitations of the above instant claims except the reflective and absorptive characteristics.  However, Singh teaches glass frit compositions that provide decorative coatings that prevent the transmittance of visible and ultraviolet radiation that can have metal oxide pigments and crystallization materials. Singh further teaches the addition of metal oxide pigments to glass frits for an enamel [0029] including metal oxides such as complex inorganic pigments, including corundum-hematite, olivine, priderite, pyrochlore, rutile, spine!, baddeleyite, borate, garnet, periclase, phenacite, phosphate, sphene and zircon,[0037] oxides of copper, chrome, iron, cobalt, nickel, manganese, and the like [0038] as well as CuCr2O4 , (Co,Fe)(Fe,C)2O4 , (NiMnCrFe), and the like [0039] which are added in an amount based on the level of color, gloss and opacity desired.  Singh also teaches frits that provide gloss values at 45˚ that are far lower than 100 such as in Table 6 which would be expected to have gloss values at 60˚ that are also lower than 100.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide electrosurgical cutting blades as taught by the claims of Co-pending Applications 16/327210 and 16/334233 with a lead free glass frit enamel such as enamels 16-21 as taught by Singh to provide a vitreous enamel with a gloss level less than 100 and with additions of metal oxides and crystallinity in amounts that prevent the transmittance of ultraviolet radiation from for instance the plasma cutting tool which uses an electrosurgical cutting blade of the co-pending claims and is customizable with regards to color, gloss and opacity that .
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-11, 13-17, 20-21, 23-25, 27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Palanker et al (US 2008/0027428 A1) in view of Singh et al (US 2012/0282407 A1).
Regarding claim 1, Palanker teaches electrosurgical cutting blades including a metal electrode for use with an electrosurgical power supply [0018] and [0021] [0026].  Palanker teaches insulating layers comprising a (visible) glass enamel (vitreous enamel coating) [0027].
Palanker differs from the claimed invention in that it does not teach the vitreous enamel coating exhibits a 60° gloss value less than 100 gloss units as measured according to ASTM D523-14, Standard Test Method for Specular Gloss. 
However, Palanker teaches a lead free glass enamel. Palanker teaches other types of insulation material may be used including ceramics [0101]. Additionally, Singh teaches glass frit compositions that provide decorative coatings that prevent the transmittance of visible and ultraviolet radiation that can have metal oxide pigments and crystallization materials. Singh further teaches the addition of metal oxide pigments to 2O4 , (Co,Fe)(Fe,C)2O4 , (NiMnCrFe), and the like [0039] which are added in an amount based on the level of color, gloss and opacity desired.  Singh also teaches frits that provide gloss values at 45˚ that are far lower than 100 such as in Table 6 which would be expected to have gloss values at 60˚ that are also lower than 100.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide electrosurgical cutting blades as taught by Palanker with a lead free glass frit enamel such as enamels 16-21 as taught by Singh to provide a vitreous enamel with a gloss level less than 100 and with additions of metal oxides and crystallinity in amounts that prevent the transmittance of ultraviolet radiation from for instance the plasma cutting experienced by Palanker [0003] and is customizable with regard to color, gloss and opacity through crystallization and pigmentation. 
Regarding claims 8-11, and 13-14 17, 21 and 23-24 Palanker in view of Singh teaches all of the limitations of claim 1 as set forth above and Singh further teaches the addition of metal oxide pigments to glass frits for an enamel [0029] including metal oxides such as complex inorganic pigments, including corundum-hematite, olivine, priderite, pyrochlore, rutile, spine!, baddeleyite, borate, garnet, periclase, phenacite, phosphate, sphene and zircon,[0037] oxides of copper, chrome, iron, cobalt, nickel, manganese, and the like [0038] as well as CuCr2O4 , (Co,Fe)(Fe,C)2O4 , (NiMnCrFe), 
Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would have been obvious a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the crystallinity, and the metal oxide composition and amount in Palanker in view of Singh to optimize for the desired opacity, color, and gloss (reflectance, absorption or scatter in any particular wavelength band) to yield an expected result meeting the limitations of claims 8-11, and 13-14 17, 21 and 23-24. 
Regarding claims 15-16, Palanker in view of Singh teaches all of the limitations of claim 1 as set forth above and Singh further teaches the enamel may additionally include crystalline phases in amounts up to about 20 wt% to provide a glass-ceramic [0002] and [0041].
Regarding claim 20, Palanker in view of Singh or alternatively Palanker in view of Grossman further in view of Singh teaches all the limitations of claim 1 as set forth above but do not teach wherein a non-specularly reflective coating is applied between the metal electrode and the vitreous enamel coating.
However because Palanker teaches the enamel coating as an insulating coating, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an additional enamel coating between the enamel coating and the metal of Palanker to provide expected result of 
Regarding claims 25 and 27, Palanker in view of Singh teaches all of the limitations of claim 1 as set forth above and Singh further teaches glass comprising SiO2, Al2O3, B2O3 (an aluminoborosilicate) and ZnO, Na2O, or a combination thereof.
Regarding claim 29, Palanker in view of Singh teaches all of the limitations of claim 1 as set forth above and Palanker further teaches the electrosurgical blade may be made of a metal selected from the group consisting of titanium, tantalum, molybdenum, tungsten and stainless steel [0022].
Regarding claim 30, Palanker in view of Singh teaches all of the limitations of claim 1 as set forth above and Palanker further teaches an insulated handle attached to the blade [0108], a cable (conductor) which connects the electrode to the power supply [0111], which provides RF energy [0035],[0098], and [claim 36] (radiofrequency power supply).

Claims 1, 15-16, 20, 25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Palanker et al (US 2008/0027428 A1) in view of Grossman et al  et al (US 2003/0129329 A1) as evidenced by “ASM standard gloss levels”.
Regarding claims 1, Palanker teaches electrosurgical cutting blades including a metal electrode for use with an electrosurgical power supply [0018] and [0021] [0026].  Palanker teaches insulating layers comprising a white (visible) glass enamel (vitreous enamel coating) [0027].
Palanker differs from the claimed invention in that it does not teach the vitreous enamel coating exhibits a 60° gloss value less than 100 gloss units as measured according to ASTM D523-14, Standard Test Method for Specular Gloss. 
However, Palanker teaches a lead free glass enamel that is biocompatible and has matching properties of the active surface [0097] and [0101]. Palanker teaches other types of insulation material may be used including ceramics [0101]. Grossman teaches a glass [0002] that provides a protective glass ceramic (having both amorphous and crystalline phases) coating that is adherent to metals and metal alloys and is crystallized to provide a high thermal expansion coefficient that is compatible with high thermal expansion coefficient materials such as metals and alloys [0012].  Grossman teaches a glass ceramic as is used in dental porcelains that provides leucite crystals in order to increase the thermal expansion coefficient [0021].  Since it is used in dental porcelain the glass ceramic material would have be biocompatible.  Grossman teaches a glass that accomplishes this as shown in Table II examples 20 and 21 and teaches it provides a semigloss coating.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the glass frit as taught by Grossman as the glass frit in the enamel taught by Palanker to provide a glass-ceramic enamel which is adherent to metals and metal alloys and is crystallized to provide a 
Regarding claims 15-16, Palanker in view of Grossman teaches all of the limitations of claim 1 as set forth above and Grossman further teaches the glass component as a glass ceramic which comprises both amorphous and crystalline phases.
Regarding claim 20, Palanker in view of Grossman teaches all the limitations of claim 1 as set forth above but do not teach wherein a non-specularly reflective coating is applied between the metal electrode and the vitreous enamel coating.
However because Palanker teaches the enamel coating as an insulating coating, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an additional enamel coating between the enamel coating and the metal of Palanker to provide expected result of additional insulation for the metal electrode and which would also inherently provide additional protection of the light reflecting off of the metal electrode. Furthermore, to incorporate the second enamel coating would constitute a mere duplication of parts that would yield the predictable result of superior insulation of the electrode. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).
Regarding claims 25 and 27, Palanker in view of Grossman teaches all of the limitations of claim 1 as set forth above and Grossman further teaches glass comprising 2, Al2O3, B2O3 and one or more of SrO, BaO, CaO, MgO, ZnO, Na2O, K2O or a combination thereof.
Regarding claim 29, Palanker in view of Grossman teaches all of the limitations of claim 1 as set forth above and Palanker further teaches the electrosurgical blade may be made of a metal selected from the group consisting of titanium, tantalum, molybdenum, tungsten and stainless steel [0022]. 
Regarding claim 30, Palanker in view of Grossman teaches all of the limitations of claim 1 as set forth above and Palanker further teaches an insulated handle attached to the blade [0108], a cable (conductor) which connects the electrode to the power supply [0111], which provides RF energy [0035],[0098], and [claim 36] (radiofrequency power supply).

Claims 8-11, 13-17, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Palanker et al (US 2008/0027428 A1) in view of Grossman et al  et al (US 2003/0129329 A1) further in view of Singh et al (US 2012/0282407 A1) as evidenced by “ASM standard gloss levels”.
Regarding claims 8-11, and 13-14 17, 21 and 23-24 Palanker in view of Grossman teaches all of the limitations of claim 1 as set forth above and Palanker teaches an enamel Thompson 1010 which is an opaque white enamel.  
Palanker in view of Grossman does not teach colorants, or the specifics of opacity, reflectance, and absorption.
However, Grossman teaches the glass component as a glass ceramic which comprises both amorphous and crystalline phases, and Singh further teaches the 2O4 , (Co,Fe)(Fe,C)2O4 , (NiMnCrFe), and the like [0039] which are added in an amount based on the level of color, gloss and opacity desired.  
Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would have been obvious a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the crystallinity, and the metal oxide composition and amount in Palanker in view of Grossman to optimize for the desired opacity, color, and gloss (reflectance, absorption or scatter in any particular wavelength band) to yield an expected result. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Palanker et al (US 2008/0027428 A1) in view of Singh et al (US 2012/0282407 A1) and further in view of Hubbard et al (US 2013/0065250), or alternatively over Palanker et al (US 2008/0027428 A1) in view of Grossman et al  et al (US 2003/0129329 A1) as evidenced by “ASM standard gloss levels”, and further in view of Hubbard et al (US 2013/0065250).
Regarding claim 12, Palanker in view of Singh or alternatively Palanker in view of Grossman teaches all the limitations of claim 1 as set forth above but do not teach an enamel coating that is etched or otherwise roughened so that it will not specularly reflect incident light.
However, Singh teaches the desire to adjust the opacity of an enamel and Hubbard teaches that an enamel surface roughened by acid etch also results in opacity [0185].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the roughness of the surface of the enamel taught by Palanker in view of Singh or alternatively Palanker in view of Grossman by acid etching the enamel.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Palanker et al (US 2008/0027428 A1) in view of Singh et al (US 2012/0282407 A1) and further in view of Menon et al (US 6,569,510 B1), or alternatively over Palanker et al (US 2008/0027428 A1) in view of Grossman et al  et al (US 2003/0129329 A1) as evidenced by “ASM standard gloss levels”, and further in view of Menon et al (US 6,569,510 B1).
Regarding claim 19, Palanker in view of Singh or alternatively Palanker in view of Grossman teaches all the limitations of claim 1 as set forth above but do not teach wherein the metal electrode is etched or otherwise roughened.
However, Menon teaches the etching the surface of metal substrates to provide an excellent base for adhesion of an enamel (col 3 lines 38-45).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to etch the metal surface of the electrode of Palanker to be coated with the enamel in order to provide an excellent base for adhesion. Regarding the recitation “so that the incident light passing into the vitreous enamel coating will not be specularly reflected by the metal electrode” it is intended use and is thus not given patentable weight.  Because the article meets the limitations it would be able to meet the indented purpose inherently.

Response to Arguments
Applicant's arguments filed 1/12/2021 have been fully considered.  In view of Applicant’s amendment to the specification the objection to the specification has been withdrawn.  In view of Applicant’s clarification on the record of the terms diffusely in view of Merriam –webster on line as providing any reflection at all and of “sufficiently diffusely” as being defined by the accompanying characteristic and the rejections under 35 USC 112 have been withdrawn.  
However, Applicants arguments regarding the double patenting and the rejections under 35 USC 103 are not persuasive.  With regard to Palanker in view of Singh, Applicant argues that there is no reasoned basis why one skilled in the art of electrosurgical blades would have modified the cutting blade of Palanker to include the coating of Singh because Singh is expressly for use with glass substrates for automotive use, that one skilled in the art would have no reasoned basis to apply the coating of Singh to an electrosurgical blade and that the combination does not meet the claimed limitations.  Applicant argues that Singh does not include any disclosure of an 
With regard to the gloss value, Applicant argues that the measurement of gloss value at 45 degrees is an entirely different measurement requiring a different gloss meter from the 60 degree gloss value claimed and no evidentiary support has been provided for the conclusory statement attempting to equate the two and argues that Singh does not provide the same process parameters to achieve the properties as claimed.
In response to Applicant’s arguments, Singh clearly teaches the glass frit compositions provide decorative coatings that prevent the transmittance of visible and ultraviolet radiation and further teaches any wide variety of suitable substrate can be coated with the composition including glass, ceramic or other non-porous substrates. With specific examples of substrates including an automotive glass substrate, architectural glass, appliances, LED's (light emitting diodes), solar substrates, electronic sensor devices, and beverage containers [0050].  Therefore, Applicant’s argument that Singh is for glass for automotive use is unfounded and not convincing.  Additionally, since Singh indicates the characteristic, which can be considered an advantage, of obscuring the view of underlying components and protect them from UV radiation [0004] 
Regarding Palanker and Grossman, Applicant argues that there is no motivation to combine Palanker and Grossman.  Applicant argues that Grossman teaches nothing 
In response to Applicant’s argument, the motivation to combine the references is not required to have be the same motivation for Applicant’s use of the coating.  The office action dated 11/10/2020 establishes the motivation of providing a coating material with a high thermal expansion coefficient that is compatible with high thermal expansion coefficient materials such as metals and alloys (to which it would be applied).  Additionally, since any reflection is considered diffusely reflected, the coating necessarily diffusely reflects light.  Also, since as indicated in the rejection Grossman teaches a dental porcelain [0021] (white) coating, which reflects all colors of light the incident light is diffusely reflected and the argument regarding the processing steps is not commensurate with the claim.  As such Applicant’s arguments are not found convincing.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.D.I./Examiner, Art Unit 1784

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784